Case: 20-11000   Date Filed: 07/30/2020   Page: 1 of 4



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11000
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 7:19-cv-00083-HL



DOERUN MUNICIPAL COURT INC,

                                                          Plaintiff - Appellee,

                               versus

TZEDKIYAH EL BEY,

                                                       Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (July 30, 2020)

Before ROSENBAUM, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
                 Case: 20-11000       Date Filed: 07/30/2020      Page: 2 of 4



      Tzedkiyah EL Bey,1 a defendant proceeding pro se, appeals the sua sponte

order remanding his action, arising out of a traffic citation by a Doerun police officer,

to Doerun Municipal Court.

      In 2017, Tzedkiyah EL Bey was issued traffic citations by the Doerun Police

Department. When Bey failed to appear before the court on his trial date, his driver’s

license was suspended pursuant to O.C.G.A. §17-6-11. Once detained in Albany,

Georgia, Bey paid $332.00 to be released.

      Concerning these events, Bey filed in federal district court a document he

entitled “Notice of Removal,” which included, among other items, a complaint that

the district court construed as attempting to bring a claim under 42 U.S.C. § 1983.

The district court dismissed the claim as barred and remanded the matter to state

court for lack of removal jurisdiction under 28 U.S.C. § 1443(1).

      On appeal, Bey argues that remand was improper and claims that the district

court had removal jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1332.

      We review removal jurisdiction de novo. See Singleton v. Apfel, 231 F.3d
853, 856 (11th Cir. 2000). Ordinarily, we lack jurisdiction to review an order

remanding a case to state court for lack of subject-matter jurisdiction. See 28 U.S.C.

1447(c), (d); Alvarez v. Uniroyal Tire Co., 508 F.3d 639, 641 (11th Cir. 2007). For

that reason, we do not consider Bey’s claims that the district court erred in not


      1
          We spell Bey’s name with the same capitalization he uses.
                                                2
               Case: 20-11000     Date Filed: 07/30/2020    Page: 3 of 4



finding subject-matter jurisdiction under §§ 1331 and 1332. But we can review

orders remanding cases that were removed pursuant to 28 U.S.C. § 1443 to

determine if removal was proper. See 28 U.S.C. §§ 1443, 1447(c), (d); Alabama v.

Conley, 245 F.3d 1292, 1293 n.1 (11th Cir. 2001).

      Generally, “[p]ro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.”

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). Under 18

U.S.C. § 1443, a criminal defendant may remove an action to federal court if it is

brought “[a]gainst any person who is denied or cannot enforce in the courts of such

State a right under any law providing for the equal civil rights of citizens of the

United States, or of all persons within the jurisdiction thereof.” 28 U.S.C. 1443(1).

      A removal petition filed pursuant to § 1443 must satisfy the two-prong test

developed in Georgia v. Rachel, 384 U.S. 780, 792, 794 (1966). “First, the petitioner

must show that the right upon which the petitioner relies arises under a federal law

‘providing for specific civil rights stated in terms of racial equality.’” Conley, 245
F.3d at 1295 (quoting Rachel, 384 U.S. at 792). These rights do not include rights

that are of “general application available to all persons or citizens” such as the Equal

Protection Clause or 42 U.S.C. § 1983. Id. at 1295-96 (citing Rachel, 384 U.S. at

792). “Second, the petitioner must show that he has been denied or cannot enforce

that right in the state courts.” Id. (citing Rachel, 384 U.S. at 794). The second prong


                                           3
               Case: 20-11000     Date Filed: 07/30/2020     Page: 4 of 4



generally requires that the denial of the defendant’s civil rights be “manifest in a

formal expression of state law.” Rachel, 384 U.S. at 803. It is not enough for the

defendant “to allege or show that the defendant’s federal equal rights have been

illegally and corruptly denied by state administrative officials in advance of trial,

that the charges against the defendant are false, or that the defendant is unable to

obtain a fair trial in a particular state court.” City of Greenwood v. Peacock, 384
U.S. 808, 827 (1966).

      Here, Bey fails the first prong of Rachel’s two-prong test. Even when liberally

construed, Bey’s filing did not assert that the Doerun Municipal Court proceedings

would violate a federal law providing for specific civil rights stated in terms of racial

equality. See Conley, 245 F.3d at 1295. Rather, Bey alleged only violations of

“broad constitutional guarantee[s] of general application.” Rachel 384, U.S. at 792.

And under Rachel, that will not do. Therefore, 28 U.S.C. § 1443 did not authorize

removal in this case. See 384 U.S. at 792-794.

      For these reasons, the district court did not err in remanding Bey’s case to

Doerun Municipal Court.

      AFFIRMED.




                                           4